Citation Nr: 1445367	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to increased evaluation in excess of 10 percent prior to May 1, 2011, and thereafter in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hand disorder, to include as secondary to service-connected left elbow disability. 

3.  Entitlement to service connection for sinus disorder. 

4.  Entitlement to service connection for throat disorder as secondary to sinus disorder. 

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability due to traumatic brain injury.  

6.  Entitlement to service connection for gastrointestinal disorder.   

7.  Entitlement to service connection for headaches, to include as secondary to service-connected disability due to traumatic brain injury.  

8.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1996 to March 2009.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO).  In pertinent part of that rating decision, the RO awarded service connection for PTSD and assigned a 10 percent evaluation. The RO also denied the claims for service connection for bilateral hand, sinus, throat, sleep, gastrointestinal, and headache disorders.  The Veteran appealed the initial assigned rating and the denial of his claims. 

By the way of an August 2011 rating decision, the RO increased the assigned rating for PTSD to 50 percent, effective from May 1, 2011.  Since the Veteran is presumed to seek the maximum available benefit for a disability, the claim for increased ratings remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  Notably, the hearing transcript demonstrates that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.  Notably, contained on the electronic claims file were additional VA medical records, including a March 2014 VA psychiatric report, which suggested that a temporary claims folder had been created at the RO.  In August 2014, the temporary claims folder was associated with the permanent claims folder, and a waiver of initial consideration of the additional evidence was received from the Veteran's representative shortly thereafter.  See 38 C.F.R. § 1304 (2013).

Although an unappealed rating decision in January 2012 denied entitlement to TDIU, in light of contentions in the record, the issue of entitlement to a TDIU has been added pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.

The Veteran has raised a claim for entitlement to service connection for cervical spine disorder.  See the June 2012 Board transcript, page 38.  This matter has not yet been addressed by the agency of original jurisdiction (AOJ), and the Board does not have jurisdiction over this issue.  It is referred back to the AOJ for appropriate action. 

The issues of entitlement to service connection for bilateral hand, sinus, throat, sleep, gastrointestinal, and headache disorders as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to May 1, 2011, the Veteran's PTSD disability has been manifested by no more than symptoms of depressed mood, impaired concentration, sleep impairment, anxiety, occasional panic attacks, and ritualistic behavior, which is more consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.

2.  For the period since May 1, 2011, the Veteran's PTSD disability is shown to have been manifested by no more than occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood. 

3.  At no point during the period under appeal does the evidence of record demonstrated that the Veteran's PTSD disability is manifested by total social and occupational impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation of time or place; and grossly impaired memory loss.


CONCLUSIONS OF LAW

1.  For the period prior to May 1, 2011, the criteria for a 30 percent rating, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the period since May 1, 2011, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, along with post-service outpatient medical records.  Also of record and considered in connection with the appeal is the transcript of the June 2012 Board hearing, along with various written statements provided by the Veteran.  The Board notes that there are apparently outstanding records dated in 2009, which may relate to a number of the Veteran's other claims (referenced in the Remand below).  Notably, the Veteran has consistently denied seeking treatment for his PTSD disability prior to 2010.  There is no indication that there is any additional evidence not already of record which would help substantiate the claim herein decided. 

VA has also provided the Veteran with psychiatric examinations in  October 2010, March 2011, August 2011, and March 2014, in which the examiners addressed the severity of the Veteran's PTSD.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity for a personal hearing before a member of the Board.  Accordingly, the Board will address the claims on appeal.

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his PTSD disability.  He is currently assigned a 10 percent rating prior to May 1, 2011, and thereafter, assigned a 50 percent rating for his PTSD.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the criteria found at Diagnostic Code 9411, a 10 percent disability rating is warranted for Occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his PTSD disability.  His disability due to PTSD is assigned a 10 percent evaluation for the period prior to May 1, 2011, and thereafter an evaluation of 50 percent is assigned.  As explained in more detail below, prior to May 1, 2011, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are more consistent with the criteria reflected by a 30 percent disability rating.  As of May 1, 2011, the date of a VA examination, the record demonstrates the severity of the Veteran's PTSD disability has increased to where it more closely approximates the criteria associated with a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent four VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period the Veteran has received therapy and medication to treat the symptomatology associated with his PTSD. 

Initially, the Board observes that the Veteran's medical records reflect nonservice-connected Axis I diagnosis of alcohol dependence.  See VA medical records beginning in August 2011.  In addition, the records suggest that the Veteran's history of alcohol abuse has been associated with his increased symptomatology that resulted in hospitalizations during the period under appeal.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  That being said, the Board is precluded from differentiating between the symptoms of the Veteran's PTSD and his other psychiatric condition (alcohol abuse) in the absence of clinical evidence that clearly showed such a distinction. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Here, the VA examiner from a November 2011 VA medical opinion report essentially opined that the Veteran's alcohol abuse was not caused or aggravated by his PTSD disability.  The November 2011 VA examiner supported this medical conclusion by citing to numerous medical references that stated PTSD did not proximately cause or aggravate substance abuse behavior.  As this opinion was rendered by VA psychologist following a review of the claims file, which include the reports from clinical examinations of the Veteran, it is afforded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). 

The Board is cognizant that the Veteran has himself asserted that his alcohol abuse is secondary to his PTSD disability, and those assertions have been recorded in various clinical records.  However, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  Here, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation in a case which involves this level of medical complexity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Therefore, as the most probative and persuasive evidence of record indicates that the Veteran's alcohol abuse is not part of his service-connected psychiatric disability, symptoms attributable to the Veteran's alcohol abuse will not be considered in determining the Veteran's entitlement to an increased rating for his service-connected disability.

Prior to May 1, 2011

The Veteran filed his claim for service connection for PTSD in July 2010.  At that time, the Veteran reported that he believed he had PTSD but he had not yet sought treatment for his symptoms. 

The Veteran was first afforded a VA psychiatric examination in October 2010 in conjunction with his claim for service connection.  The examination report shows the Veteran complained of sleep impairment, easily fatigued, and poor concentration.  The Veteran reported that he had been married four times and he had a good relationship with his current wife.  He also felt that he had a good relationship with his child as well as his own parents.  On mental status examination, the VA examiner observed that the Veteran was alert and cooperative, and he was groomed and appropriately dressed.  His affect was normal, but he described his mood as tired, stressed and sad.  His attention was considered intact, but he was unable to do serial 7's.  He described having obsessive behavior where he would check the safety of his house two or three times a night, and he also reported having occasional panic attacks that were manifested by symptoms of chest pressure, feeling hot, sweating, heart palpitations and shortness of breath.  There was no evidence of psychotic thought process, mood disorder, or perceptional disorder.  His memory was intact and there was no evidence of any current suicidal or homicidal thoughts.  A diagnosis of PTSD was provided and the Veteran was assigned a GAF scaled score of 60.  The examiner described the Veteran's PTSD disability as mild in severity, and concluded that his PTSD disability resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

Subsequent VA treatment records show that the Veteran continued to receive therapy and medication to treat his PTSD disability.  These records shows that his PTSD disability was manifested by depressed mood, anxiety, nightmares, sleep impairment, impaired concentration, avoidance of crowds, feeling anxious in crowded areas, and feelings of guilt and stress about not working.  He also reported having weekly panic attacks while at home and out in crowds.   A November 2010 VA neuropsychiatric consultation report shows that the Veteran's complaints of memory problems were not associated with a cognitive disorder but were associated with his depression and anxiety symptoms.  It was felt that his complaints of memory problems would resolved with treatment of his mental health symptoms.  He was assigned GAF scaled scores ranging from 58 to 60.  

In March 2011, the Veteran was afforded another VA psychiatric examination.  That examination report shows that the Veteran complained of sleep impairment, impaired concentration and anger problems.  He informed the VA examiner that his wife told him that he was more forgetful and she had to repeat things before he remembered them.  He reported that he was currently working with livestock and he was able to perform his job caring for livestock because it was a routine job and he did not have to use much concentration.  The Veteran also reported that he felt overwhelmed when having to care for his son and baby while his wife works as a nurse at night.  On mental status examination, the VA examiner observed that the Veteran's appearance was clean and appropriate, his attitude was cooperative and friendly, his affect and mood were appropriate, and he was oriented.  There was no evidence of thought process, speech, judgment, insight, or memory impairment.  He denied any suicidal or homicidal thoughts and he had good impulse control.  A diagnosis of PTSD was confirmed and he was assigned a GAF scaled score of 60.  The VA examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with his occupational or social functioning. 

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's PTSD disability is more consistent with the criteria associated with a 30 percent rating than a 10 percent rating during the period prior to May 1, 2011.  

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: sleep impairment, impaired concentration, depressed mood, anxiety, nightmares, feeling anxious in crowded areas, occasional panic attacks, and ritualistic behavior of checking safety of house multiple times a night.  These objective findings more closely approximate the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that both the 2010 and 2011 VA examiners described the Veteran's PTSD disability as no more than mild in severity based on clinical evaluation.  However, he has been consistently assigned GAF scaled scores ranging from 58 to 60, which is indicative of moderate difficulty in social or occupational functioning.  In this case, given the medical evidence as well as the Veteran's competent and credible reports of his symptoms, the Board finds that the range of the GAF scaled score is more indicative of the severity of the Veteran's PTSD disability on his occupational and social functioning.  His assigned GAF scaled score range is indicative of moderate symptoms, which is consistent with the criteria associated with a 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

At no point prior to May 1, 2011 does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher, 50 percent, ratings.  Specifically, the evidence does not show that the Veteran has flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Nor does the evidence demonstrate symptomatology associated with the higher 70 percent or total, 100 percent, criteria.  Rather, the medical records show that on clinical evaluation, the Veteran was consistently observed to be orient and he had appropriated dressed and behavior. 

The Board acknowledges that the Veteran has reported having ritualistic behavior where he checks the safety of his house multiple times a night; however, there is no indication that his symptoms interfere with his activities of daily living.  Moreover, the fact that he may have shown one or two symptoms listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the overall evidence does not show that his disability is so severe as to result in deficiencies in most areas prior to May 1, 2011.

With respect to the Veteran's employment history, the Board notes that the Veteran reported he that he had difficulty obtaining work, and he has only been able to maintain his employment at the livestock confinement because it does not require much concentration.  Notably, the Veteran informed his treating VA provides that he had difficulty obtaining work because of the limited job openings and not as result of his PTSD symptoms.  There is no indication that the severity of the Veteran's PTSD disability impacted his ability to work beyond the severity associated with a 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period prior to May 1, 2011, the Veteran has predominantly received GAF scale scores ranging between 58 and 60.  Such scores are indicative of no more than moderate symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 50 percent disability rating. 

The objective medical findings recorded and tracked throughout the period prior to May 1, 2011 more closely approximate the symptoms listed under the criteria for the 30 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 30 percent, and no higher, is warranted for the period prior to May 1, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Since May 1, 2011

VA treatment records dated in April 2011 show that the Veteran presented with complaints of black-out episodes a couple of times a month, which he described as episodes were he wakes up on the floor but he has no recollection of how he got there.  An April 30, 2011 VA treatment note shows that the Veteran's wife called and said that the Veteran was having a "mentally incoherent" episode where he was acting like he was fighting a battle in Afghanistan.  His wife asked that the Veteran be placed in protective custody.  She further stated that the Veteran had been drinking prior to the episode, but he also experienced similar episodes when no consuming alcohol.  She was advised to take the Veteran to the nearest hospital to be evaluated.  The record shows that the Veteran was admitted through the VA emergency department a few hours later, on May 1, 2011, for medical conditions related to a motor vehicle accident that triggered the mental episode.  

A May 1, 2011 VA psychiatric consultation report shows that the Veteran reported that while he had been visiting an acquaintance, he had consumed at least four drinks and began to have a "trance" where he thought he was in an area sustaining mortar attacks.  He attempted to drive home, but he ran his car into a ditch.  He then walked home and his wife stated that he was disoriented and did not recognize her.  The Veteran reported a history of dissociative episodes or "trances" about 2 or 3 times a year, which have since increased in frequency to twice a month and last about twenty to thirty minutes.  The Veteran also reported a history of alcohol use.  Mental status examination findings showed that the Veteran was oriented and alert, he was cooperative and pleasant, and there was no evidence of speech, psychomotor, thought process, insight, judgment, or cognitive impairment. The Veteran was diagnosed with PTSD and assigned a GAF scaled score of 59.  It was advised that the Veteran seek placement in a VA residential program for follow-up treatment.  

Subsequent VA treatment records show that the Veteran sought treatment for complaints of anxiety, panic attacks, and episodic of black-outs.  The Veteran's medication was changed, but the Veteran did not feel like his symptoms improved.  The Veteran also reported that he was drinking "a 1/5 of whiskey per day to cope with these symptoms," but his drinking was causing conflict in his marital relationship.  These records show he was assigned GAF scaled scores ranging between 44 and 54.  

The Veteran was afforded a third VA psychiatric examination in August 2011.  That examination report shows that the Veteran complained of sleep impairment, nightmares, intrusive thoughts, flashbacks, avoidance, estrangement from others, difficulty with partaking in usual activities, irritability, and exaggerated startled response.  He felt described his symptoms as moderate to severe in severity that occurred on daily to weekly basis.  The Veteran stated that he was currently employed at a farm and he enjoyed his work.  He stated that he was pretty much left to work on his own.  The Veteran stated that over the past few months, he has had to leave work early because of increased anxiety symptoms.  He reported that he had a good relationship with his in-laws, and his wife's parents helped him and his family out during episodes of increased PTSD symptoms.  On mental status examination, the VA examiner observed that the Veteran was clean and neatly groomed, his behavior was appropriate and he was oriented.  His speech was unremarkable, but his psychomotor was considered tense.  The Veteran's affect was moderately restricted and his mood was anxious.  There was no evidence of thought process, judgment, insight, or memory impairment, and he denied having panic attacks, obsessive behavior, or suicidal or homicidal thoughts.  A diagnosis of PTSD was confirmed and the Veteran was assigned a GAF scaled score of 54.  The VA examiner concluded that the Veteran's PTSD caused him reduced reliability and productivity.  

VA treatment records show that the Veteran was admitted for one week in October 2011 for his PTSD, alcohol abuse, and dissociative disorder.  It was noted that the Veteran reported that his wife had confronted him about his drinking, and he had left the house and crashed his truck.  He had proceeded to drive his truck to his father-in-law's house but he reported that he blacked out in the truck.  He was suspected of drinking prior to the truck accident.  The Veteran was initially placed on suicide watch, which was stopped after a few days.  He was discharged to a VA substance abuse residential program, where he was treated for a few weeks in November 2011 prior to being discharged to attend to a family emergency.  Later VA treatment records show that the Veteran was able to maintain sobriety and he was assigned GAF scaled scores ranging between 50 and 58. 

During the June 2012 Board hearing, the Veteran testified that his PTSD disability was manifested by suicidal thoughts but without intent to act, difficulties in most areas, hyperviligence, depressed mood, difficulty adapting to stress at work, and anger outbursts.  He reported that his wife was nurse and she was very understanding of his mental health problems.  He stated that he depended on his wife to help him function around the house.  He also reported that he has had to leave work eight to ten times in the past year because of increased feelings of stress.  He also described episodes where he blacks-out for hours.  The Veteran felt that his symptoms had worsened since he was last evaluated by VA in 2011. 

VA treatment records show that the Veteran reported another dissociated episode in November 2012 where he rolled under a work truck and awoke shouting "fire."
He further reported that his wife had to come and calm him down.  These treatment notes show that the Veteran's PTSD disability was manifested by mixed mood and affect, pre-occupied thought content, agitated behavior, and instructive thoughts.  He began working part-time for the United States Postal Service as a relief carrier in 2013, but he had to reduce his hours in order to help care for his children while his wife was at work.  He was consistently assigned GAF scale scores ranging between 50 and 55. 

The Veteran's PTSD disability was most recently evaluated in a March 2014 VA psychiatric examination report.  The examination report shows a current diagnosis of PTSD, and it was noted that the Veteran's PTSD was separate and distinct from his service-connected residuals of traumatic brain injury (TBI).  The Veteran stated that he had a good relationship with his wife and they went out at least one evening each week.  He currently worked part-time as a relief postal carrier and he was responsible for watching his youngest child (15 month old) while his wife was at work.  The Veteran reported that he has been sober for over a year with only an occasional "slip-up".  The VA examiner found that the Veteran's PTSD disability was manifested by anxiety, sleep impairment, difficulty establishing and maintaining work and social relationships.  The VA examiner concluded that the severity of the Veteran's PTSD disability had essentially remained the same since he was last evaluated by VA in August 2011. 

The record shows that for the period since May 1, 2011, the nature and extent of the Veteran's symptomatology had increased and it best approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD disability was manifested by intrusive thoughts, nightmares, social avoidance, depressed mood, sleep impairment, irritability, anxiety, weekly panic attacks, anger outbursts, diminished interest and motivation, and difficulty establishing and maintaining relationships.  While both the August 2011 and March 2014 VA examiner found that the Veteran's PTSD disability only resulted in social and occupational impairment with reduced reliability and productivity, the Board cannot ignore increased symptoms, such as weekly panic attacks, dissociative episodes, and disturbances in mood, that are more consistent with the 70 percent criteria.  In addition, during this period, the Veteran has described his PTSD disability as resulting in severe impairment.  These symptoms are more consistent with the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the period under appeal has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, for the period prior to May 1, 2011, the Veteran's symptomatology is more consistent with a 30 percent disability rating, and not higher, and since then, his disability has not been manifested by more than the criteria associated with a 70 percent disability rating.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 30 and 70 percent ratings.  Ratings in excess of those assigned are provided for certain manifestations of his PTSD but the probative evidence reflect that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the Introduction, the issue of TDIU is being addressed in the Remand portion below. 



ORDER

Entitlement to an evaluation of 30 percent, and not higher, for PTSD disability prior to May 1, 2011, is granted. 

Entitlement to evaluation in excess of 70 percent for PTSD disability since May 1, 2011, is denied. 


REMAND

The Veteran seeks entitlement to service connection for bilateral hand, sinus, throat, sleep, gastrointestinal, and headache disorders as well as entitlement to TDIU. Unfortunately, additional development is needed prior to the adjudication of these matters.

Private Treatment Records

During the June 2012 Travel Board hearing, the Veteran identified private treatment from Magic Valley Regional Hospital in Twin Falls, Idaho dated in 2009.  Attempts should be made to obtain these outstanding records of pertinent private treatment and associate those records with the claims folder.

Sleep Apnea 

The Veteran has recently asserted that his sleep apnea is proximately due to his service-connected residuals of TBI.  The record does not contain sufficient evidence to address the Veteran's contention.  In light of the Veteran's recent assertions that an alternative theory of entitlement exists-secondary service connection, the Board finds that a remand is needed for a VA examination to obtain an opinion which addresses that theory of entitlement.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

 The Veteran should be sent a letter notifying him of the information and evidence necessary to substantiate his claims of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).

Gastrointestinal Disorder 

The Veteran seeks service connection for gastrointestinal disorder.  His service treatment records do show that he sought treatment for complaints of reflux symptoms and digestive complaints.  The report of an April 2011 VA examination shows no findings to support a diagnosis of gastro-esophageal reflux disease (GERD).  However, in an April 2011 addendum statement, the VA examiner noted that the Veteran's complaints were more consistent with irritable bowel syndrome (IBS). 

Parenthetically, the Board notes that, subject to various conditions, service connection may be granted for a chronic disability manifested by gastrointestinal signs or symptoms due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   The Board finds that a VA medical opinion is needed to address whether any current gastrointestinal symptoms are consistent with an undiagnosed illness or are otherwise related to his tour of duty in Iraq.  See 38 C.F.R. § 3.317.

TDIU 

The Veteran has asserted that his service-connected disabilities, and in particular, his PTSD disability, renders him unemployable.  Therefore, the issue of whether a TDIU rating is warranted is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  Additional development regarding the Veteran's employment history is needed prior to adjudication of this claim.  The Veteran should be asked to submit a completion of a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1. Send a new VCAA notice letter to the Veteran. The letter should notify him of the information regarding secondary service connection as well as the provisions of 38 C.F.R. § 3.317.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3. Ask the Veteran to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record, including his private treatment records from Magic Valley Regional Hospital in Twins Fall, Idaho.  All records/responses received should be associated with the claims file. 

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his sleep apnea claim.  The claims file should be provided to and reviewed by the examiner.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

 a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had an onset during his period of service or is otherwise related to his period of service? 

b). Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was proximately caused or aggravated by his service-connected residuals of TBI and/or PTSD, to include whether there is any secondary aggravation (permanent worsening beyond normal progression). 

If the Veteran's sleep apnea is aggravated by his residuals of TBI and/or PTSD, the examiner should quantify the approximate degree of aggravation.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA examination appropriate specialist to determine the nature and etiology of any current gastrointestinal disorder. Current VA Gulf War Examination Guidelines must be followed.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service and post-service treatment records and the April 2011 VA examination report. 

Specifically, the VA examiner's opinion should address the following:

(a) State whether the Veteran's current gastrointestinal problems are attributable to a known clinical diagnosis, to specifically include GERD, and/or IBS, or whether those reported problems are manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

(b) If any of his gastrointestinal symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in Iraq, or is otherwise related to any aspect of his active duty.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Review the record and determine if any additional development is needed in conjunction with the remaining claims on appeal.  

7. Then readjudicate the claims on appeal in light of all of the evidence of record. If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


